                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

  BRENDA THOMAS                                              CIVIL ACTION


  VERSUS                                                     NO: 18-1264


  KFC CORPORATION, ET AL.                                    SECTION: "A" (4)


                                ORDER AND REASONS

       The following motion is before the Court: Motion for Summary Judgment (Rec.

Doc. 47) filed by Defendants, West Quality Food Service, Inc. and Liberty Mutual Fire

Insurance Co. Plaintiff, Brenda Thomas, opposes the motion. The motion, submitted for

consideration on April 17, 2019, is before the Court on the briefs without oral argument.

       Plaintiff Brenda Thomas filed this lawsuit against Defendants contending that she

suffered physical and mental injury after consuming a sandwich containing a fried rat.

Plaintiff claims that the product was purchased at the KFC on Bullard Avenue in New

Orleans.

       Defendants have filed the instant motion for summary judgment essentially

contending that certain evidence contradicts Plaintiff’s version of events. The clear

message to be gleaned from Defendants’ motion is that they believe that Plaintiff has

fabricated a claim against them.

       This matter is scheduled to be tried to a jury on November 4, 2019. (Rec. Doc.

45).

       Summary judgment is appropriate only if "the pleadings, depositions, answers to


                                       Page 1 of 3
interrogatories, and admissions on file, together with the affidavits, if any," when viewed

in the light most favorable to the non-movant, "show that there is no genuine issue as to

any material fact." TIG Ins. Co. v. Sedgwick James, 276 F.3d 754, 759 (5th Cir. 2002)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986)). A dispute about a

material fact is "genuine" if the evidence is such that a reasonable jury could return a

verdict for the non-moving party. Id. (citing Anderson, 477 U.S. at 248). The court must

draw all justifiable inferences in favor of the non-moving party. Id. (citing Anderson, 477

U.S. at 255). Once the moving party has initially shown "that there is an absence of

evidence to support the non-moving party's cause," Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986), the non-movant must come forward with "specific facts" showing a

genuine factual issue for trial. Id. (citing Fed. R. Civ. P. 56(e); Matsushita Elec. Indus.

Co. v. Zenith Radio, 475 U.S. 574, 587 (1986)). Conclusional allegations and denials,

speculation, improbable inferences, unsubstantiated assertions, and legalistic

argumentation do not adequately substitute for specific facts showing a genuine issue

for trial. Id. (citing SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1993)).

       When faced with a well-supported motion for summary judgment, Rule 56 places

the burden on the non-movant to designate the specific facts in the record that create

genuine issues precluding summary judgment. Jones .v Sheehan, Young, & Culp, P.C.,

82 F.3d 1334, 1338 (5th Cir. 1996). The district court has no duty to survey the entire

record in search of evidence to support a non-movant’s position. Id. (citing Forsyth v.

Barr, 19 F.3d 1527, 1537 (5th Cir. 1992); Nissho-Iwai Am. Corp. v. Kline, 845 F.2d 1300,

1307 (5th Cir. 1988)).


                                         Page 2 of 3
       The Court is persuaded that Plaintiff’s opposition memorandum accurately

characterizes Defendants’ motion as one that seeks to have this Court resolve conflicts

in the evidence to Plaintiff’s detriment. The trier of fact must resolve any conflicts in the

evidence. This Court cannot appropriately usurp that role in conjunction with ruling on a

motion for summary judgment.

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion for Summary Judgment (Rec. Doc. 47) filed

by Defendants West Quality Food Service, Inc. and Liberty Mutual Fire Insurance Co. is

DENIED.

       April 30, 2019

                                                     _______________________________
                                                              JAY C. ZAINEY
                                                      UNITED STATES DISTRICT JUDGE




                                         Page 3 of 3
